               1
               2                                                                                       JS-6
               3
               4
               5
               6
               7
               8                             UNITED STATES DISTRICT COURT
               9                            CENTRAL DISTRICT OF CALIFORNIA
              10
              11 ELLADA CHERNYUK,                                )   Case No. 2:18-cv-07341 R(JCx)
                                                                 )
              12                    Plaintiff,                   )   ORDER GRANTING
                                                                 )   STIPULATION TO DISMISS
              13              vs.                                )   ENTIRE ACTION WITH
                                                                 )   PREJUDICE
              14 LIFE INSURANCE COMPANY OF                       )
                 NORTH AMERICA,                                  )
              15                                                 )
                           Defendant.                            )
              16                                                 )
              17
              18              Based upon the stipulation of the parties and for good cause shown,
              19              IT IS HEREBY ORDERED that this action, Case No. 2:18-cv-07341 R (JCx),
              20 is dismissed in its entirety as to all defendants, with prejudice.
              21              IT IS HEREBY FURTHER ORDERED that all dates set in this matter are
              22 vacated and taken off the Court’s calendar.
              23              IT IS HEREBY FURTHER ORDERED that each party shall bear its or her own
              24 attorneys’ fees and costs in this matter.
              25              IT IS SO ORDERED.
              26 Dated: January 7, 2018
                                                                     Hon. Manuel L. Real
              27
                                                                     United States District Court Judge
              28
LAW OFFICES
                                                                                      Case No. 2:18-cv-07341 R(JCx)
 MESERVE,
 MUMPER &                                                                     ORDER GRANTING STIPULATION TO
HUGHES LLP
                   166749.1
                                                                         DISMISS ENTIRE ACTION WITH PREJUDICE
